DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 3/29/2022 have been entered.  No claims have been amended, cancelled or added.  Claims 1-30 are currently pending in this application, with claims 1, 11, 21 and 26 being independent.  This Action is made Non-FINAL.

Response to Arguments
Applicant’s arguments, with respect to the 35 USC 102/103 rejection of claims 1-30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, in view of Lisak.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, et al (US PG Publication 2019/0364541), hereafter Ryu, in view of Lisak, et al (US PG Publication 2014/0376360), hereafter Lisak.

Regarding claim 1, Ryu teaches
a method of wireless communication operable at a radio access network (RAN) node, the method comprising:
receiving a voice preference of a user equipment (UE)
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE);
determining whether the voice preference is supported by a first network to which the UE is registered
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped); and
handing over the voice service of the UE to a second network that supports the voice preference of the UE while maintaining registration of the UE with the first network
([0303] - The UE/user needs to register with the network to receive service that requires registration. After the registration is performed once, if applicable, the UE can update its registration to the network to periodically maintain the reachability (i.e., periodic registration update), or update its capability or re-negotiate protocol parameters upon movement
[0410] – When the core network receiving, from the UE, an indication that the UE prefers a voice centric service decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped, the core network may move a camping RAT of the UE to another RAT serving CS, such as UTRAN/GERAN (UTRAN/GERAN networks)).
Ryu does not teach
the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE.
In the same field of endeavor, Lisak teaches the limitations not taught by Ryu, including	
the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE
([0081] - The network may use the mobile device's usage setting and 
the “voice domain preference” for E-UTRAN to select the Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index. The mobile device may transmit messages to the network to update and/or change the “usage setting” or the “voice domain preference” setting for the mobile device 
(RAT has priority/preference during selection, based on voice domain preference)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ryu, which includes which includes determining whether to handover a voice call, to include Lisak’s teaching of using a voice domain preference for preferably selecting a RAT using a priority index, for the benefit of supporting a communication service using a Circuit Switched (CS) service or a Packet Switched (PS) service (see [0001]).

Regarding claim 4, Ryu, in view of Lisak, teaches the method of claim 1.  
Ryu further teaches wherein the voice preference includes 
a voice domain preference of the UE
([0410] – Voice preference includes CS (circuit-switched) service). 

Regarding claim 5, Ryu, in view of Lisak, teaches the method of claim 4.  
Ryu further teaches wherein the voice domain preference includes one or 
more of: 
a circuit switched (CS) voice
([0410] – Voice preference includes CS (circuit-switched) service), 
IP multimedia subsystem (IMS) packet-switched (PS) voice, 
circuit switched fallback (CSFB), or
voice over new radio (VoNR).
Regarding claim 6, Ryu, in view of Lisak, teaches the method of claim 1.
Ryu further teaches 
wherein the voice RAT preference includes one or more of:
a 5G New Radio (NR) communications standard
([0415] - In particular, in case of enhanced Mobile Broadband (eMBB), the 5G/NextGen system can provide performances of different levels for the same service due to a feature that mobility and continuity of different levels can be supported), 
a long-term evolution (LTE) communications standard, or
an evolved LTE (eLTE) communications standard. 
 
Regarding claim 11, Ryu teaches a radio access network (RAN) node configured for wireless communication, comprising:
means for receiving a voice preference of a user equipment (UE)
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE);  
means for determining whether the voice preference is supported by a first network to which the UE is registered
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped); and 
means for handing over the voice service of the UE to a second network that supports the voice preference of the UE while maintaining registration of the UE with the first network
([0303] - The UE/user needs to register with the network to receive service that requires registration. After the registration is performed once, if applicable, the UE can update its registration to the network to periodically maintain the reachability (i.e., periodic registration update), or update its capability or re-negotiate protocol parameters upon movement 
[0410] – When the core network receiving, from the UE, an indication that the UE prefers a voice centric service decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped, the core network may move a camping RAT of the UE to another RAT serving CS, such as UTRAN/GERAN (UTRAN/GERAN networks)). 
Ryu does not teach
the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE.
In the same field of endeavor, Lisak teaches the limitations not taught by Ryu, including	
the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE
([0081] - The network may use the mobile device's usage setting and the “voice domain preference” for E-UTRAN to select the Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index. The mobile device may transmit messages to the network to update and/or change the “usage setting” or the “voice domain preference” setting for the mobile device 
(RAT has priority/preference during selection, based on voice domain preference)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ryu, which includes which includes determining whether to handover a voice call, to include Lisak’s teaching of using a voice domain preference for preferably selecting a RAT using a priority index, for the benefit of supporting a communication service using a Circuit Switched (CS) service or a Packet Switched (PS) service (see [0001]).

 
Regarding claim 14, Ryu, in view of Lisak, teaches the RAN node of claim 11.  Ryu further teaches 
wherein the voice preference includes a voice domain preference of the UE
([0410] – Voice preference includes CS (circuit-switched) service). 
 
Regarding claim 15, Ryu, in view of Lisak, teaches the RAN node of claim 14.  Ryu further teaches
wherein the voice domain preference includes one or more of:
a circuit switched (CS) voice
([0410] – Voice preference includes CS (circuit-switched) service), 
IP multimedia subsystem (IMS) packet-switched (PS) voice, 
circuit switched fallback (CSFB), or
voice over new radio (VoNR). 

Regarding claim 16, Ryu, in view of Lisak, teaches the RAN node of claim 11.  Ryu further teaches 
wherein the voice RAT preference includes one or more of: 
a 5G New Radio (NR) communications standard
([0415] - In particular, in case of enhanced Mobile Broadband (eMBB), the 5G/NextGen system can provide performances of different levels for the same service due to a feature that mobility and continuity of different levels can be supported), 
a long-term evolution (LTE) communications standard, or 
an evolved LTE (eLTE) communications standard.


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Lisak, and further in view of Keller, et al (US PG Publication 2019/0364541), hereafter Keller.

Regarding claim 2, Ryu, in view of Lisak, teaches the method of claim 1.
Ryu, in view of Lisak, does not teach
further comprising
determining whether one or more quality of service (QoS) requirements of the voice service are satisfied, 
wherein the handing over the voice service to the second network occurs when: 
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements of the voice service are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service.
	In the same field of endeavor, Keller teaches the limitations not taught by Ryu, in view of Lisak, including
further comprising
determining whether one or more quality of service (QoS) requirements of the voice service are satisfied
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(The determination is made if/whether required quality of service for voice is supported)
[0028] - UE 110 may remain camped on this frequency/RAT until either (i) the frequency/RAT is no longer available at a predetermined threshold or (ii) another frequency/RAT with a higher priority reaches this threshold), 
wherein the handing over the voice service of the UE to the second network occurs when: 
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements of the voice service are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, which includes determining whether to handover a voice call, to include Keller’s teaching of using a QoS requirement for determining whether to handover a voice call, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).
 
Regarding claim 3, Ryu, in view of Lisak, and further in view of Keller, teaches the method of claim 2.
Keller further teaches
further comprising 
determining that one or more QoS requirements of the voice service are not satisfied during an ongoing call utilizing the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, and further in view of Keller, which includes determining whether to handover a voice call, to include Keller’s teaching of using a QoS requirement for determining whether to handover a voice call, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).

Regarding claim 12, Ryu, in view of Lisak, teaches the RAN node of claim 11.
Ryu, in view of Lisak, does not teach
further comprising
means for determining whether one or more quality of service (QoS) requirements of the voice service are satisfied, 
wherein the voice service of the UE is handed over to the second network when:
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service.
In the same field of endeavor, Keller teaches the limitations not taught by Ryu, in view of Lisak, including
further comprising
means for determining whether one or more quality of service (QoS) requirements of the voice service are satisfied
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(The determination is made if/whether required quality of service for voice is supported)), 
wherein the voice service of the UE is handed over to the second network when:
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, which includes determining whether to handover a voice call, to include Keller’s teaching of using a QoS requirement for determining whether to handover a voice call, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).

Regarding claim 13, Ryu, in view of Lisak, and further in view of Keller, teaches the RAN node of claim 12.
Keller further teaches
further comprising 
means for determining that one or more QoS requirements of the voice service are not satisfied during an ongoing call utilizing the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, and further in view of Keller, which includes determining whether to handover a voice call, to include Keller’s teaching of using a QoS requirement for determining whether to handover a voice call, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Lisak, and further in view of Kim, et al (US PG Publication 2014/0337050), hereafter Kim.

Regarding claim 7, Ryu, in view of Lisak, teaches the method of claim 1.  
Ryu, in view of Lisak, does not teach further comprising
communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE.
In the same field of endeavor, Kim teaches the limitations not taught by Ryu, in view of Lisak, including
communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE
([0166] - The MS network capability information element may be included to indicate capabilities of a Mobile Station (MS) to the network by the MS
[0173] - In Table 3, the UE-SRVCC-Capability information element may indicate whether the UE 100 supports or does not support Single Radio Voice Call Continuity (SRVCC) capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, which includes determining whether to handover a voice call, to include Kim’s teaching of using an information element for determining whether to handover a voice call, for the benefit of reducing network loads associated with control signaling (see [0005]).
 
Regarding claim 8, Ryu, in view of Lisak, and further in view of Kim, teaches the method of claim 7.
Kim further teaches 
wherein the IE is communicated via a control plane (N2) interface
([0073] - The MME controls control plane functions related to subscriber and session management
[0165] - The UE-ProSe capability related information may be transmitted to the MME 300 using an information element), and 
wherein the IE includes one or more of:
a primary voice domain preference and a secondary voice domain preference
(TABLE 2 after [0164] includes IEI Information Element that includes voice domain preference), or
a primary voice RAT preference and a secondary voice RAT preference. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, and further in view of Kim, which includes determining whether to handover a voice call, to include Kim’s teaching of using an information element for determining whether to handover a voice call, for the benefit of reducing network loads associated with control signaling (see [0005]).

Regarding claim 17, Ryu, in view of Lisak, teaches the RAN node of claim 11.  
Ryu, in view of Lisak, does not teach further comprising
means for communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE.
In the same field of endeavor, Kim teaches the limitations not taught by Ryu, in view of Lisak, including
means for communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE
([0166] - The MS network capability information element may be included to indicate capabilities of a Mobile Station (MS) to the network by the MS
[0173] - In Table 3, the UE-SRVCC-Capability information element may indicate whether the UE 100 supports or does not support Single Radio Voice Call Continuity (SRVCC) capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, which includes determining whether to handover a voice call, to include Kim’s teaching of using an information element for determining whether to handover a voice call, for the benefit of reducing network loads associated with control signaling (see [0005]). 

Regarding claim 18, Ryu, in view of Lisak, and further in view of Kim, teaches the RAN node of claim 17.
Kim further teaches 
wherein the IE is communicated via a control plane (N2) interface
([0073] - The MME controls control plane functions related to subscriber and session management
[0165] - The UE-ProSe capability related information may be transmitted to the MME 300 using an information element), and 
wherein the IE includes one or more of:
a primary voice domain preference and a secondary voice domain preference
(TABLE 2 after [0164] includes IEI Information Element that includes voice domain preference), or
a primary voice RAT preference and a secondary voice RAT preference. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, and further in view of Kim, which includes determining whether to handover a voice call, to include Kim’s teaching of using an information element for determining whether to handover a voice call, for the benefit of reducing network loads associated with control signaling (see [0005]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Lisak, and further in view of Kim, and further in view of Shan (US PG Publication 2018/0295659).
Regarding claim 9, Ryu, in view of Lisak, and further in view of Kim, teaches the method of claim 8.
Ryu, in view of Lisak, and further in view of Kim, does not teach
wherein the primary voice domain preference is communicated using a first IE field, and wherein the primary voice RAT preference is communicated using a second IE field.
In the same field of endeavor, Shan teaches the limitations not taught by Ryu, in view of Lisak, and further in view of Kim, including
wherein the primary voice domain preference is communicated using a first IE field, and wherein the primary voice RAT preference is communicated using a second IE field
([0035] - The UE's TIN indicates "RAT-related TMSI".  The UE sets the voice domain preference and UE's usage setting according to its configuration.  The UE includes the extended idle mode DRX parameters information element if the UE desires to enable extended idle mode DRX).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, and further in view of Kim, which includes using an information element that includes a voice domain preference for determining whether to handover a voice call, to include Shan’s teaching of using an information element that includes both a voice domain preference and voice RAT preference for determining whether to handover a voice call, in for the benefit of the UE having valid security parameters in its Attach Request message during handover (see [0037]).

Regarding claim 19, Ryu, in view of Lisak, and further in view of Kim, teaches the RAN node of claim 18.
Ryu, in view of Lisak, and further in view of Kim, does not teach
wherein the primary voice domain preference is communicated using a first IE field, and wherein the primary voice RAT preference is communicated using a second IE field.
In the same field of endeavor, Shan teaches the limitations not taught by Ryu, in view of Lisak, and further in view of Kim, including
wherein the primary voice domain preference is communicated using a first IE field, and wherein the primary voice RAT preference is communicated using a second IE field
([0035] - The UE's TIN indicates "RAT-related TMSI".  The UE sets the voice domain preference and UE's usage setting according to its configuration.  The UE includes the extended idle mode DRX parameters information element if the UE desires to enable extended idle mode DRX).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, and further in view of Kim, which includes using an information element that includes a voice domain preference for determining whether to handover a voice call, to include Shan’s teaching of using an information element that includes both a voice domain preference and voice RAT preference for determining whether to handover a voice call, in for the benefit of the UE having valid security parameters in its Attach Request message during handover (see [0037]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Lisak, and further in view of Brust, et al (US PG Publication 2016/0344572), hereafter Brust.

Regarding claim 10, Ryu, in view of Lisak, teaches the method of claim 1.
Ryu, in view of Lisak, does not teach
further comprising:
registering the UE with the second network while maintaining the registration of the UE with the first network; and 
utilizing the first network for non-voice services.
In the same field of endeavor, Brust teaches the limitations not taught by Ryu, in view of Lisak, including
registering the UE with the second network while maintaining the registration of the UE with the first network
([0044] – In SRLTE mode, the UE operates in dual registration mode, registered to the 1×RTT (or legacy) network for voice services to the LTE network for data packet services); and 
utilizing the first network for non-voice services
([0044] – In SRLTE mode, the UE operates, using the 1×RTT (or legacy) network for voice services and the LTE network for data packet (non-voice) services
([0044] indicates the UE uses the 1st/ LTE network for data packet (non-voice) services and the 2nd/1×RTT (or legacy) network for voice services)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, which includes determining whether to handover a voice call, to include Brust’s teaching of performing dual network registration on a UE that receives data, non-voice services on the first network and voice services on the second network, for the benefit of providing a dynamic switching of a calling feature for LTE service using the 1st/LTE network in weak LTE coverage areas (see [0026]).

Regarding claim 20, Ryu, in view of Lisak, teaches the RAN node of claim 11.
Ryu, in view of Lisak, does not teach
further comprising:
means for registering the UE with the second network while maintaining the registration of the UE with the first network; and
means for utilizing the first network for non-voice services.
In the same field of endeavor, Brust teaches the limitations not taught by Ryu, in view of Lisak, including
means for registering the UE with the second network while maintaining the registration of the UE with the first network
([0044] – In SRLTE mode, the UE operates in dual registration mode, registered to the 1×RTT (or legacy) network for voice services to the LTE network for data packet services); and
means for utilizing the first network for non-voice services
([0044] – In SRLTE mode, the UE operates, using the 1×RTT (or legacy) network for voice services and the LTE network for data packet (non-voice) services
([0044] indicates the UE uses the 1st/ LTE network for data packet (non-voice) services and the 2nd/1×RTT (or legacy) network for voice services)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, which includes determining whether to handover a voice call, to include Brust’s teaching of performing dual network registration on a UE that receives data, non-voice services on the first network and voice services on the second network, for the benefit of providing a dynamic switching of a calling feature for LTE service using the 1st/LTE network in weak LTE coverage areas (see [0026]).

Claims 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Lisak, and further in view of Mildh (US PG Publication 2020/0337050).

The equivalent citations from US Provisional Application# 62/565,022, to which US PG Publication 2020/0337050 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0062]					Pg. 8, lines 28-30 and Pg. 9, lines 1 and 2
[0063]					Pg. 9, lines 3-7
[0180] 				[0079]
[0192]					[0087]
	
	
Regarding claim 21, Ryu teaches a method of wireless communication operable at a node in a core network, the method comprising: 
receiving a voice preference from a user equipment (UE)
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE).
Ryu does not teach
the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE;
generating a RAT/frequency selection priority (RFSP) index based on the received voice preference; and
communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE.
In the same field of endeavor, Lisak teaches the limitations not taught by Ryu, including
the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE
([0081] - The network may use the mobile device's usage setting and the “voice domain preference” for E-UTRAN to select the Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index. The mobile device may transmit messages to the network to update and/or change the “usage setting” or the “voice domain preference” setting for the mobile device 
(RAT has priority/preference during selection, based on voice domain preference));
generating a RAT/frequency selection priority (RFSP) index based on the received voice preference
([0081] - The network may use the mobile device's usage setting and the “voice domain preference” for E-UTRAN to select the Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index
(Network selects RSFP index, based on the UE voice domain preference)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ryu, which includes which includes determining whether to handover a voice call, to include Lisak’s teaching of using a voice domain preference for preferably selecting a RAT using a priority index, for the benefit of supporting a communication service using a Circuit Switched (CS) service or a Packet Switched (PS) service (see [0001]).
Ryu, in view of Lisak, does not teach
communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE.
In the same field of endeavor, Mildh teaches the limitations not taught by Ryu, in view of Lisak, including
communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE
([0062] - The AMF chooses the RFSP Index, if received during Registration procedures
[0180] - The RAN node 312 receives information 316 from a node in the CN 302 that may comprise an index parameter that may comprise a RFSP index. The selected RFSP index value is communicated to a RAN, which can then set UE-specific cell reselection priorities
[0192] - Any changes to slice availability can be handled when the UE performs a CN level registration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, which includes determining whether to handover a voice call, to include Mildh’s teaching of using a RAN node that receives an RFSP index for determining whether to handover a voice call, for the benefit of controlling the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s) (see [0180]).

Regarding claim 22, Ryu, in view of Lisak, and further in view of Mildh, teaches the method of claim 21.
Ryu further teaches
further comprising determining whether the voice preference is supported by the core network
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped). 
 
Regarding claim 23, Ryu, in view of Lisak, and further in view of Mildh, teaches the method of claim 22.
Mildh further teaches
further comprising communicating the RFSP index to a radio access network (RAN) node if the core network supports the voice preference
([0180] - The RAN node 312 receives information 316 from a node in the CN 302 that may comprise an index parameter that may comprise a RFSP index. The selected RFSP index value is communicated to a RAN, which can then set UE-specific cell reselection priorities to ensure that the UE camps on a frequency layer or RAT that supports the slices that the UE is connected to.  This solution can also be used to control the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, and further in view of Mildh, which includes determining whether to handover a voice call, to include Mildh’s teaching of using a RAN node that receives an RFSP index for determining whether to handover a voice call, for the benefit of controlling the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s) (see [0180]).

Regarding claim 24, Ryu, in view of Lisak, and further in view of Mildh, teaches the method of claim 21.
Ryu further teaches
wherein the voice preference includes a voice domain preference of the UE
([0410] – Voice preference includes CS (circuit-switched) service). 
 
Regarding claim 26, Ryu teaches
a core network node configured for wireless communication in a core network, the core network node comprising: 
means for receiving a voice preference from a user equipment (UE)
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE).

Ryu does not teach
the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE
means for generating a RAT/frequency selection priority (RFSP) index based on the received voice preference; and
means for communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE.
In the same field of endeavor, Lisak teaches the limitations not taught by Ryu, including
the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE
([0081] - The network may use the mobile device's usage setting and the “voice domain preference” for E-UTRAN to select the Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index. The mobile device may transmit messages to the network to update and/or change the “usage setting” or the “voice domain preference” setting for the mobile device 
(RAT has priority/preference during selection, based on voice domain preference));
means for generating a RAT/frequency selection priority (RFSP) index based on the received voice preference
([0081] - The network may use the mobile device's usage setting and the “voice domain preference” for E-UTRAN to select the Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index
(Network selects RSFP index, based on the UE voice domain preference)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ryu, which includes which includes determining whether to handover a voice call, to include Lisak’s teaching of using a voice domain preference for preferably selecting a RAT using a priority index, for the benefit of supporting a communication service using a Circuit Switched (CS) service or a Packet Switched (PS) service (see [0001]).
Ryu, in view of Lisak, does not teach
means for communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE.
In the same field of endeavor, Mildh teaches the limitations not taught by Ryu, in view of Lisak, including
means for communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE
([0062] - The AMF chooses the RFSP Index, if received during Registration procedures
[0180] - The RAN node 312 receives information 316 from a node in the CN 302 that may comprise an index parameter that may comprise a RFSP index. The selected RFSP index value is communicated to a RAN, which can then set UE-specific cell reselection priorities
[0192] - Any changes to slice availability can be handled when the UE performs a CN level registration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, which includes determining whether to handover a voice call, to include Mildh’s teaching of using a RAN node that receives an RFSP index for determining whether to handover a voice call, for the benefit of controlling the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s) (see [0180]).
 
Regarding claim 27, Ryu, in view of Lisak, and further in view of Mildh, teaches the core network node of claim 26.
Ryu further teaches
further comprising means for 
determining whether the voice preference is supported by the core network
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped). 
 
Regarding claim 28, Ryu, in view of Lisak, and further in view of Mildh, teaches the core network node of claim 27.
Mildh further teaches
further comprising 
means for communicating the RFSP index to a radio access network (RAN) node if the core network supports the voice preference
([0180] - The RAN node 312 receives information 316 from a node in the CN 302 that may comprise an index parameter that may comprise a RFSP index. The selected RFSP index value is communicated to a RAN, which can then set UE-specific cell reselection priorities to ensure that the UE camps on a frequency layer or RAT that supports the slices that the UE is connected to.  This solution can also be used to control the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Mildh, which includes determining whether to handover a voice call, to include Mildh’s teaching of using a RAN node that receives an RFSP index for determining whether to handover a voice call, for the benefit of controlling the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s) (see [0180]).
Regarding claim 29, Ryu, in view of Lisak, and further in view of Mildh, teaches the core network node of claim 26.
Ryu further teaches
wherein the voice preference includes a voice domain preference of the UE
([0410] – Voice preference includes CS (circuit-switched) service).

Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Lisak, and further in view of Mildh, and further in view of Jeong, et al (US PG Publication 2019/0089841), hereafter Jeong.

Regarding claim 25, Ryu, in view of Lisak, and further in view of Mildh, teaches the method of claim 21. 
Ryu, in view of Lisak, and further in view of Mildh, does not teach
further comprising selecting a mobile origination (MO) voice domain for the UE based on the voice preference.
In the same field of endeavor, Jeong teaches the limitations not taught by Ryu, in view of Lisak, and further in view of Mildh, including
further comprising selecting a mobile origination (MO) voice domain for the UE based on the voice preference
([0092] - When a mobile originating voice call occurs since then the voice call is set up through the CS network.  The UE may change the voice domain preference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, and further in view of Mildh, which includes determining whether to handover a voice call, to include Jeong’s teaching of a UE originating a mobile originating voice call to prefer a CS voice domain, for the benefit of improving efficiency of measurement required for handover and transmission/reception power control and reducing battery power consumption of the terminal (see [0003]).

Regarding claim 30, Ryu, in view of Lisak, and further in view of Mildh, teaches the core network node of claim 26.
Ryu, in view of Lisak, and further in view of Mildh, does not teach
further comprising
means for selecting a mobile origination (MO) voice domain for the UE based on the voice preference.
In the same field of endeavor, Jeong teaches the limitations not taught by Ryu, in view of Lisak, and further in view of Mildh, including
further comprising
means for selecting a mobile origination (MO) voice domain for the UE based on the voice preference
([0092] - When a mobile originating voice call occurs since then the voice call is set up through the CS network.  The UE may change the voice domain preference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Lisak, and further in view of Mildh, which includes determining whether to handover a voice call, to include Jeong’s teaching of a UE originating a mobile originating voice call to prefer a CS voice domain, for the benefit of improving efficiency of measurement required for handover and transmission/reception power control and reducing battery power consumption of the terminal (see [0003]).


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang-Fu, et al (US PG Publication 2018/0199281), hereafter Huang-Fu, teaches handover of a UE using RAT change or voice call preference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641